Citation Nr: 0514923	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-24 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for 
gastroesophageal reflux disease (GERD) with dyspepsia, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

3.  Entitlement to an effective date prior to April 7, 1997, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), including whether an August 15, 1947, rating 
decision which denied entitlement to service connection for 
psychoneurosis involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	David M. Glasser, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

This combat veteran of World War II had active service from 
November 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.  The veteran appeals the February 2002 rating 
decision that (1) declined to find clear and unmistakable 
error in an August 15, 1947, rating decision denying service 
connection for psychoneurosis, and (2) denied an effective 
dated earlier than April 7, 1997, for PTSD.  He has also 
perfected an appeal with a May 2003 rating decision that 
granted service connection for GERD with dyspepsia and 
assigned a 10 percent rating for that disorder.  
Specifically, the veteran seeks a 30 percent rating.  

The issue of entitlement to an increased rating for PTSD, 
currently evaluated as 50 percent disabling, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran's gastroesophageal reflux disease with 
dyspepsia is productive of recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, without evidence of 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.

2.  The veteran did not appeal a December 1997 rating 
decision that denied an earlier effective date than April 
1997 for PTSD.  

3.  The veteran has not alleged specific errors of fact or 
law in the prior, final rating decision dated August 15, 
1947, that denied service connection for psychoneurosis.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation, but no more, 
for gastroesophageal reflux disease with dyspepsia, have been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.27, 4.114, Diagnostic Code 7399-7346 
(2004).

2.  An August 15, 1947, rating decision, which denied 
entitlement to service connection for a psychoneurosis, was 
not clearly and unmistakably erroneous and cannot be revised 
or reversed based on CUE.  Therefore there is no basis for an 
earlier effective date for PTSD.  38 U.S.C.A. § 5109A (West 
2002); Leonard v. Nicholson, No. 04-7139 (Fed. Cir. April 29, 
2005); 38 C.F.R. §§ 3.105(a), 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Gastroesophageal Reflux Disease with Dyspepsia

A.  Preliminary Matters/VCAA

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

As to the claim for an increased rating for GERD with 
dyspepsia, VA satisfied its duty to notify by means of a 
letter from the RO to the appellant in August 2003.  The 
August 2003 letter was mailed to the appellant following the 
grant of service connection in May 2003 but prior to the RO 
adjudication of the claim for a higher initial evaluation in 
September 2003 that followed his notice of disagreement.  
Assuming for the sake of argument that pre-decision notice is 
required, this letter was compliant with that requirement.  
Any defect in this regard is harmless error.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  See also VAOPGCPREC 8-2003 (Dec. 
22, 2003) (notification requirements of the VCAA and the 
regulations implementing it are not applicable to initial 
evaluation issues).  All evidence and argument received in 
response to the letter that was fully considered by the RO in 
the September 2003 rating decision and the statement of the 
case (SOC) issued in February 2004.  He has not indicated to 
VA that there is additional, relevant evidence.  Moreover, 
the Board notes that, in his hearing before the undersigned 
Veterans Law Judge in February 2005 at the RO, the veteran, 
through his attorney, indicated that he was seeking a 30 
percent rating.  The Board agrees that a 30 percent rating is 
warranted, and is favorably deciding the claim.  The 
extensive development reflects that the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the RO obtained the veteran's VA records and 
private records.  Service medical records are also in the 
claims folder, noted to have been received by VA in 1951.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Examination was conducted in September 2003.  
The current evidence contains sufficient medical evidence for 
VA to make a decision, thus additional examination is not 
warranted.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran as to the claim for GERD with dyspepsia.  Thus, the 
Board finds that no additional action is necessary.  



B.  Increased Rating-Factual Background

The veteran seeks a higher rating for his service-connected 
gastrointestinal disorder.  He has testified that he seeks a 
30 percent rating.  Service connection was granted for this 
disability in a May 2003 rating decision, based on a claim 
filed in November 1999.  The veteran appealed the initial 
disability evaluation assigned.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in claims 
for increased ratings, staged ratings may be warranted if the 
claim involves the initial rating assigned with a grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, the degree of disability associated with 
his GERD with dyspepsia, based on medical evidence and 
testimony, has remained essentially static throughout the 
appeal period, and staged ratings are not indicated.

In connection with his claim filed in September 1999, the 
veteran submitted medical records in 1999 from Lakeland 
General Hospital showing treatment in April 1964 for 
psychoneurotic reaction with anxiety and conversion reaction.  
Those records show the veteran reported being nervous all his 
life.  In a letter dated in October 1999, Thomas W. Oats, 
M.D., opined that the veteran's gastrointestinal problems 
were related to anxiety.  VA examination conducted in May 
2000 reflected an opinion, prior to testing, that the current 
GERD was likely related to anxiety.  The veteran reported 
occasional nocturnal reflux and episodes of food hang up 
every two to three months.  Pepcid AC and Gaviscon were noted 
to be helpful.  The diagnoses were GERD and PTSD vomiting of 
abdominal discomfort.  Peptic stricture was found.  Following 
endoscopy and testing, the examiner found a relationship 
between the gastrointestinal symptoms and PTSD to be 
unlikely.  Based on conflicting opinions that were resolved 
in the veteran's favor, service connection was granted for 
GERD with dyspepsia, as secondary to PTSD, in May 2003.  

The veteran was afforded a gastrointestinal examination in 
September 2003.  His history of GERD with stricture and 
status post esophageal dilatation and mild gastritis was 
noted.  Symptoms of dysphagia were reported resolved, but 
ongoing symptoms of paresis and epigastric discomfort were 
noted unless the veteran was compliant with his regimen of 
rabeprazole.  Melena and hematemesis were not present.  
Episodes of vomiting reportedly occurred every other week.  
Physical examination revealed that the veteran appeared well 
and without distress, and adequately nourished.  Examination 
of the head, ears, eyes, nose and throat revealed he was 
anicteric, with no temporal wasting, and without oropharynx 
erythema.  His chest was clear, his heart rate and rhythm 
were normal.  His abdomen showed no organomegaly and no 
masses.  The diagnosis was GERD status post esophageal 
dilatation for esophageal stricture.  The veteran continued 
to require daily rabeprazole for prevention of recurrent 
symptoms.  There was no evidence of chronic gastrointestinal 
blood loss or malignancy.  The examiner opined that the 
gastrointestinal disease did not render the veteran 
unemployable.  

At his February 2005 hearing before the undersigned Veterans 
Law Judge, the veteran urged that he meets the criteria for a 
30 percent rating for his GERD.  He explained that he has had 
shoulder pain associated with epigastric symptoms for years, 
that he has recurrent regurgitation and epigastric distress 
with dysphagia, and that these are productive of considerable 
impairment of health.  

C.  Increased Rating-Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where the particular disability for which the veteran has 
been service connected is not listed in the Rating Schedule, 
it may be rated by analogy to a closely related disease in 
which not only the functions affected, but also the 
anatomical location and symptomatology are closely analogous.  
See 38 C.F.R. §§ 4.20, 4.27.  See also Lendenmann v. 
Principi, 3 Vet. App. 345, 349- 350 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  For example, the 
appellant's diagnosed GERD does not have a specific 
diagnostic code.  In this case, the symptomatology associated 
with gastroesophageal reflux disease would be rated according 
to the analogous condition of hiatal hernia under Diagnostic 
Code 7346.  

Pursuant to Code 7346 (for rating hiatal hernia), a 60 
percent rating is assigned when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent rating is assigned 
when there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
warranted with two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.

The Board observes in passing that certain provisions of 38 
C.F.R. § 4.114 were revised, effective July 2, 2001.  None of 
the diagnostic codes applicable to this case was changed, 
however.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

Applying the criteria set forth above to the facts in this 
case, the Board finds the evidence supports a 30 percent 
rating for GERD with dyspepsia, based on evidence of 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
However, there is no evidence of material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
Neither the September 2003 VA examination report nor the May 
2000 report reflects such severe symptoms to merit an 
evaluation in excess of 30 percent.  Thus, the preponderance 
of the evidence is against the appellant's claim for a rating 
in excess of 30 percent for GERD with dyspepsia.  

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The VA examination 
findings persuasively demonstrate that the schedular rating 
assigned is adequate in this case.  The veteran has indicated 
that he is achieving some control of his symptoms with 
medication.  He is not precluded from performing routine 
daily tasks.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

II.  Earlier Effective Date for Service Connection for PTSD 
including Based on CUE

A.  Preliminary Matters/VCAA

The veteran testified that he seeks an effective date for his 
service-connected PTSD in 1947, when he was diagnosed with 
psychoneurosis on VA examination.  A claim for an earlier 
effective date for PTSD was denied in a December 1997 rating 
decision based not on a "claim" but from a notice of 
disagreement filed with an effective date for service 
connection for PTSD assigned by the RO when it granted a 
claim for service connection in a June 1997 rating decision.  
The veteran did not appeal the December 1997 rating decision.  
Rather, in December 2001, the veteran, through his attorney, 
sought to "reopen" the December 1997 decision denying 
retroactive benefits for service connection for PTSD based on 
new evidence.  He also claimed clear and unmistakable error 
in the August 15, 1947, rating decision and in a November 
1966 RO action.  He submitted medical evidence dated in 
September 2001 alleging a relationship between current PTSD 
and service in support of his claims.  The U.S. Court of 
Appeals for the Federal Circuit recently addressed a similar 
matter in Leonard v. Nicholson, No. 04-7139 (Fed. Cir. April 
29, 2005).  In denying that claim, the Federal Circuit Court 
found that regardless whether "effective date" refers to 
the date that disability payments are set to commence or the 
actual date of disability, 38 U.S.C.A. § 5110(a) makes clear 
that a veteran cannot receive service connected disability 
payments "earlier than the date of receipt of application 
therefor."  

In the present claim, the veteran is receiving benefits as of 
the date of claim to reopen the claim of service connection 
for PTSD.  In Leonard, the Federal Circuit explained that, no 
matter how the veteran tries to define "effective date," 
the simple fact is that, absent a showing of CUE, he cannot 
receive disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date.  Id.  The 
Court also held in Lapier v. Brown, 5 Vet. App. 215 (1993) 
that, even assuming the presence of new and material 
evidence, reopening of a claim of entitlement to an earlier 
effective date under 38 C.F.R. § 3.156 cannot result in the 
actual assignment of an earlier effective date, because an 
award granted on a reopened claim may not be made effective 
prior to the date of the reopened claim.

Similarly, the veteran in this matter cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen absent a showing of 
CUE.  Therefore, the Board need only address whether there is 
CUE in a prior rating decision in order to determine whether 
there is a basis for an earlier effective date for service 
connection for PTSD.  

VCAA is not applicable to requests for revision of a final 
decision based on CUE because that matter involves an inquiry 
based upon the evidence of record at the time of the 
decision, not based upon the development of new evidence.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not 
have "a duty to develop" in a CUE case because "there is 
nothing further that could be developed"); see also Livesay 
v. Principi, 14 Vet. App. 324, 326 (2001) (Ivers, J., 
concurring) (noting that, during oral argument in Holiday v. 
Principi, 14 Vet. App. 280 (2001), counsel for VA made ill-
advised concessions with respect to the broad applicability 
of VCAA).  Thus, the VCAA is not applicable to this case.

B.  CUE Legal Analysis

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
As noted above, however, the veteran has already alleged 
entitlement to an earlier effective date for service 
connection for PTSD.  He did not appeal the decision denying 
that benefit.  His only possible means of success in this 
matter is through a finding of clear and unmistakable error 
pursuant to 38 C.F.R. § 3.400 (k) and 3.105 (2004).  See 
Leonard v. Nicholson, No. 04-7139 (Fed. Cir. April 29, 2005).  

For effective date based on error, the effective date is the 
date from which benefits would have been payable if the 
corrected decision had been made on the date of the reversed 
decision. 38 C.F.R. § 3.400(k) (2004).

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  38 
C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

In December 1946, the veteran submitted a claim for service 
connection for disorders of the skin, eyes and ears to the 
RO.  In February 1947 and May 1947, the claims were denied.  
In an affidavit from a doctor dated in April 1947, the 
notation psychoneurosis, anxiety type, was made.  In July 
1947, the veteran underwent VA neuropsychiatric examination, 
during which the veteran reported he became nervous after 
combat.  He admitted being scared, fearful, startled and 
tearful.  The diagnosis was psychoneurosis, anxiety type.  By 
way of a rating decision dated August 15, 1947, the RO denied 
service connection for psychoneurosis based on the finding 
that the condition was not incurred in service.  The veteran 
was informed of the decision by letter dated August 26, 1947.  
He did not appeal.  

In October 1966, the veteran wrote a letter to his 
congressman telling him about difficulties he was having with 
the VA.  He mentioned his nervous condition along with 
several other conditions, including his back condition.  The 
congressman forwarded the letter to the VA and asked for a 
status report.  In November 1966, the VA service center 
manager responded to the congressman's letter, explaining 
that the veteran could reopen his claim for service 
connection for a nervous condition with new and material 
evidence.  The next document in the record is a letter from 
the veteran regarding his alleged back condition, dated in 
October 1972.  

The next relevant communication in the claims folder is an 
April 1997 claim for service connection for PTSD.  VA mental 
health examination conducted in November 1998 yielded a 
diagnosis of PTSD.  In June 1997, the RO granted service 
connection for PTSD, based on the 1997 diagnosis and the 
noted status as a combat veteran, and assigned a 50 percent 
rating, effective from April 7, 1997, the date of claim.  

The veteran disagreed with the effective date assigned in 
November 1997.  In December 1997, the RO issued a rating 
decision denying an earlier effective date than April 1997 
for service connection for PTSD.  The veteran did not appeal.  

As noted earlier, in December 2001, the veteran, through his 
attorney, filed a claim in which he alleged CUE in the August 
1947 rating action denying service connection for 
psychoneurosis.  The veteran submitted a report from Robin N. 
Wooten, M.D., dated in September 2001, to support his claim.  
Dr. Wooten observed essentially that the veteran's current 
PTSD had been present since service.  The doctor cited the 
diagnosis of psychoneurosis in 1947, approximately two years 
after discharge, as evidence of the presence of the same 
condition.  

Parenthetically, the Board notes that the veteran initially 
appeared to allege that the VA statement to the veteran's 
congressman in 1966 was a final decision which could be 
revised based on CUE.  However, the RO properly responded to 
that communication and the Board notes that the veteran's 
statement did not constitute a formal claim, nor did the 
response constitute a final decision.  The Board emphasizes 
that the term claim is and has been at all relevant times 
defined as follows: Claim-Application means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1 (p) (2004).  As noted, there was no 
follow-up evidence or argument from the veteran to VA 
regarding a mental health claim until 30 years after the 
veteran sent that letter to his congressman.  

The RO denied the claim for an earlier effective date based 
on CUE in the August 1947 rating decision.  On appeal, the 
veteran maintains, in essence, that there was clear and 
unmistakable error in the prior RO decision because he has 
the same condition now that he had in 1947.  

As to the medical statement from Dr. Wooten, this document is 
not pertinent to the CUE claim on appeal.  Specifically, a 
claim for CUE must be based on the record that existed at the 
time of the prior adjudication in question, and this document 
was not created until September 2001.

As noted above, the veteran did not perfect an appeal of the 
August 1947 rating decision which denied psychoneurosis.  The 
veteran maintains that he has had PTSD or whatever the 
disease process was called before it was recognized as a 
diagnostic entity in 1980, since service, and that it was CUE 
to find otherwise and deny service connection.  This is the 
sum and total of the argument and allegations presented to 
support his claim.  He has cited no law or regulations 
relevant to such a claim and has not argued that any 
statutory or regulatory provisions were incorrectly applied.  
Moreover, he has not articulated any error of fact committed 
on the part of the RO in conjunction with the prior rating 
decisions, let alone presented an allegation with the 
specificity required to demonstrate CUE on its face.  He has 
not provided persuasive reasons explaining why the result of 
the final RO rating decisions would have been manifestly 
different but for the alleged error.  He simply has not 
alleged that the facts contained in the record at the time of 
the prior rating decision were incorrect in any manner.  At 
best, the veteran's statements amount to no more than a broad 
allegation of a failure to follow the regulations, or a 
general, unspecific error, or disagreement with how the RO 
weighed or evaluated the evidence, which cannot form the 
basis of a CUE claim.  Moreover, the opinion of the doctor 
dated in September 2001 or thereafter is not probative as to 
CUE, as the determination of CUE must be based on the record 
at the time the decision was made.

Therefore, a claim of CUE in the prior rating decisions has 
not been pled with sufficient specificity to raise a valid 
claim.  He has not alleged an error of law or fact.  In 
essence, the veteran feels that he should have been granted 
service connection for PTSD prior to April 1997 based on 
error in August 1947.  However, the Board stresses he has not 
pointed to any error of fact or any error in the application 
of the law which is such that it would compel the conclusion 
that the result would have been manifestly different but for 
the error.  The issue in this case is a legal one, that is, 
whether the appellant has met the legal requirements for 
pleading CUE.  In this case, the facts are not in dispute, 
and application of the law to the facts is dispositive.  
Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to a 30 percent rating, and no more, for 
gastroesophageal reflux disease with dyspepsia is granted, 
subject to the laws governing the award of monetary benefits.  

There was no clear and unmistakable error (CUE) in the August 
15, 1947, rating decision which denied entitlement to service 
connection for a psychoneurosis.  Thus, an effective date 
earlier than April 4, 1997, for the grant of service 
connection for post-traumatic stress disorder remains denied.  


REMAND

Remand is necessary prior to Board review of the claim for an 
increased rating for PTSD.  In a September 2003 decision, the 
RO denied a claim of entitlement to a disability rating in 
excess of 50 percent for PTSD.  The veteran was informed of 
this rating decision by letter dated September 25, 2003.  In 
that letter, the veteran was informed that, "If you do not 
agree with this decision, you should write and tell us why."  
In a letter from the veteran received at the RO in November 
2003, the veteran detailed his disagreement with the findings 
on VA examination and in essence with the evaluation of PTSD.  
In a letter dated January 15, 2004, the RO responded to a 
series of letters sent by the veteran.  The RO acknowledged 
in the letter that the veteran had appeals for several 
claims, including an increased rating for PTSD.  During his 
February 2005 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he believed that he has 
appealed the claim for increased rating for PTSD.  

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
Federal Circuit Court has emphasized VA has a duty to fully 
and sympathetically develop a veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised by 
the evidence, applying all relevant laws and regulations,"  
Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and 
extends to giving a sympathetic reading to all pro se 
pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 
1373 (Fed. Cir. 2004).

Based on its review of the relevant documents, to include the 
veteran's hearing transcript, the January 2004 letter to the 
veteran, and the September 2003 notification letter to the 
veteran and the veteran's responses to that letter, the Board 
observes that the veteran filed a timely notice of 
disagreement with the September 2003 rating decision denying 
an increased rating for PTSD.  The RO acknowledged in January 
2004 that the veteran had a claim for increased rating for 
PTSD.  In such circumstances, a statement of the case should 
be issued.  38 C.F.R. § 19.26 (2004).  

The Board notes further the September 2003 rating decision 
was based on a claim for an increased rating received at the 
RO earlier in 2003 and was not a timely continuation of any 
earlier appeal.  In a written, signed document received at 
the RO in August 1999, the veteran formally withdrew a 
hearing request and claim for an increased rating for PTSD.  

At no time since the September 2003 rating decision has the 
RO issued a statement of the case with respect to the claim 
of an increased rating for PTSD.  Since a notice of 
disagreement has been submitted with respect to this issue, a 
statement of the case should be issued.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  When a notice of disagreement 
is timely filed, the RO must reexamine the claim and 
determine if additional review or development is warranted.  
If no preliminary action is required, or when it is 
completed, the RO must prepare a statement of the case 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative.  38 C.F.R. § 19.26 (2004).

Under these circumstances, the case is REMANDED for the 
following actions:

Issue the veteran a statement of the case 
on the issue of entitlement to an 
increased rating for PTSD.  Advise the 
veteran of the need to timely file a 
substantive appeal to perfect appellate 
review.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


